Citation Nr: 1539295	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 1972, with service in Vietnam from August 1971 to April 1972.  He died in October 2010 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In November 2014, the Board denied the appellant's claims of entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318 and entitlement to accrued benefits.  The Board also remanded the issue of entitlement to service connection for cause of the Veteran's death for further development.  Such matter now returns to the Board for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.




FINDINGS OF FACT

 1.  The Veteran's death certificate reflects that he died in October 2010 and lists the immediate cause of death as metastatic adenocarcinoma of the colon.  No contributing or underlying conditions were noted on the death certificate.  
 
 2.  At the time of the Veteran's death, service connection was in effect for diabetes mellitus type II with glucosuria, peripheral neuropathy of the right hand, peripheral neuropathy of the left hand, peripheral neuropathy of the left foot, peripheral neuropathy of the right foot, sexual dysfunction with impotence, and cataracts.  

 3.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

4.  A colon disorder, to include metastatic adenocarcinoma of the colon, was not shown in service, within one year of the Veteran's discharge, and is not related to any disease, injury, or incident of service, to include exposure to herbicides.    
 
 5.  A disability of service origin did not cause or substantially or materially contribute to cause the Veteran's death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of death based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, a March 2011 letter, sent prior to the initial unfavorable decision issued in June 2011 advised the appellant of the evidence and information necessary to substantiate the claim for cause of the Veteran's death as well as her and VA's respective responsibilities in obtaining such evidence and information.  Specifically, in accordance with Hupp, such letter advised the appellant of the conditions for which service connection had been established during the Veteran's lifetime, as well as the information and evidence necessary to substantiate her claim for service connection for the cause of death based on a previously service-connected condition as well as a condition not yet service-connected.  Additionally, such letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Additionally, the appellant's statements and testimony in support of the claim are of record.  In this regard, the Board observes that the appellant testified at her August 2014 hearing that that Dr. C.K., a VA physician, informed her that the Veteran's diabetes mellitus could have been a contributing factor to his death.  

Therefore, in November 2014, the Board remanded the case in order to provide the appellant with an opportunity to submit a statement from Dr. C.K.  Subsequently, in December 2014, notification of the November 2014 Board decision was returned as undeliverable.  In February 2015, the AOJ contacted the appellant's representative to verify her current mailing address.  In February 2015 the appellant's representative responded with the mailing address already of record.  The AOJ then informed the appellant's representative that the appellant could submit a statement from Dr. C.K. on the cause of the Veteran's death.  The Veteran's representative responded that there was no more evidence to submit.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, in May 2015 a VA medical opinion was obtained with regard to the instant matter.  The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion has been met.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008),

As indicated previously, in November 2014, the Board remanded the instant matter for further development, to include obtaining outstanding VA treatment records, informing the appellant that she could submit a statement from Dr. C.K, and obtaining a medical opinion.  Following the Board's remand, the Veteran's VA treatment records were obtained and reviewed by the AOJ and a VA medical opinion was rendered in May 2015.  Also, as discussed previously, in February 2015, the AOJ informed the appellant's representative that the appellant could submit a statement from Dr. C.K. on the cause of the Veteran's death; however, no such statement was received.  Rather, the appellant's representative indicated that there was no additional evidence to submit.  In addition, her representative submitted a 30 day waiver in June 2015 indicating that there was no more evidence to submit.  Therefore, the Board finds that the AOJ has substantially complied with the November 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, as noted, in August 2014, the appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned enumerated the issues on appeal, which included entitlement to service connection for the cause of the Veteran's death.  Also, information was solicited regarding the appellant's contention that the Veteran's fatal colon cancer was a result of his exposure to herbicides and/or due to his service-connected diabetes mellitus and its complications.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the appellant's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding VA treatment records, providing the appellant the opportunity to submit a statement from Dr. C.K., and obtaining a VA medical opinion to determine the cause of the Veteran's death.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection for cause of the Veteran's death.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim on appeal.  

II. Analysis

The Veteran's death certificate reflects that he died in October 2010 due to metastatic adenocarcinoma of the colon, which he had for 3.5 years.  No contributing or underlying conditions were noted on the death certificate.  The appellant alleges that the Veteran's fatal colon cancer was a result of his presumed in-service exposure to herbicides coincident with his documented service in the Republic of Vietnam and, or in the alternative, his service-connected diabetes mellitus and complications contributed to his fatal cancer in that a fall caused by the Veteran's peripheral neuropathy triggered the recurrence of his fatal cancer.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. 
 § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law also provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, i.e., from February 28, 1961, to May 7, 1975, even if there is no record of evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

In the instant case, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam as the record reflects that he served there from August 1971 to April 1972.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's fatal metastatic adenocarcinoma of the colon is not among those recognized by VA, through research conducted by the National Academy of Sciences (NAS), as one which is presumptively linked to herbicide exposure.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the Veteran's metastatic adenocarcinoma of the colon may not be considered service-connected on a presumptive basis. 

However, while the Veteran's particular cancer is not one of the cancer types which may be presumed under law to have been caused by herbicide exposure, the law provides that the appellant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to his colon.  In addition, the Veteran's April 1972 Report of Medical Examination for Separation had normal clinical evaluations for all systems.  Thus, the Board finds that there is no evidence that the Veteran had colon cancer during service.  

Rather, the Veteran was diagnosed with colon cancer in April 2007, approximately 35 years after his discharge from service.  Furthermore, neither he nor the appellant have alleged a continuity of cancer symptomatology since service.  Therefore, service connection on a presumptive basis for a malignant tumor, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  Treatment records dated from April 2007 to October 2010, when the Veteran died, reflect treatment for colon cancer as well as his diabetes and its complications.  Additionally, in October 2008, the Veteran was seen at a private emergency room for a closed head injury from a fall after a lawn chair collapsed.  In an October 2010 VA treatment note signed by the Veteran's treating physician, Dr. C.K., it was noted that VA had not determined that Agent Orange was connected with his colon cancer.

Based on the appellant's contentions, the Board remanded the case in order to obtain a VA opinion, which was obtained in May 2015.  Following a review of the record, the VA examiner opined that it was less likely as not that the Veteran's colon cancer was etiologically related to his presumed exposure to herbicides in Vietnam.  In support of his opinion, he stated that there was no medical literature which would support the contention that exposure to Agent Orange caused or aggravated colon cancer.  He then noted that the report "Veterans and Agent Orange: Update 2010, Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Eighth Biennial Update); Institute of Medicine" reviewed many relevant studies concerning colon and rectal cancers and determined that there was inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest and colorectal cancer.  

The examiner further stated that there was a report that discussed Vietnam Veterans and all gastrointestinal cancers, and determined that the disease-related mortality experience of Army Chemical Corp veterans who handled or sprayed herbicides in Vietnam versus non-Vietnam veteran peers or U.S. men was not statistically significant.  He further stated that the American Cancer Society reported that cancers of the gastrointestinal system have been extensively studied in Vietnam veterans, groups with herbicide exposure in the workplace, and people exposed to dioxins, and that most of these studies have not found a link between these exposures and any gastrointestinal cancer.  He also indicated that it was noteworthy that the VA had not determined a presumptive association between exposure to herbicides and colon cancer.  In addition, he found that there was no evidence that the Veteran had any signs or symptoms of colon cancer at the time of his military service, or for many years after his military service.  

The VA examiner also opined that it was less likely as not that the Veteran's service-connected disabilities, to specifically include diabetes mellitus and its complications, contributed substantially or materially to cause his death.  In support of such opinion, the examiner noted that the Veteran had no complications of his diabetes mellitus which would result in life threatening conditions which would contribute to or cause his death.  Laboratory tests did not show any evidence of significant diabetic complications such as markedly elevated blood glucose, acidosis, or nephropathy, and there was no evidence of any significant vascular disease related to diabetes mellitus.   He also stated that the Veteran's death certificate did not list diabetes mellitus or any complications of diabetes mellitus as contributing to his death.  In addition, there is no medical literature which suggested that diabetes mellitus type 2 caused colon cancer.

The VA examiner also stated that the Veteran's August 2010 fall did not result in any medical complications.  He stated that the medical records indicated that the fall was the result of a lawn chair collapsing rather than due to falling as a result of his diabetic peripheral neuropathy.  Furthermore, there was no medical literature which would suggest that falls of this type would cause colon cancer to reoccur.

The opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

The Board has also considered the appellant's assertions as to the relationship between the Veteran's cause of death and his exposure to herbicides and/or his service-connected disabilities.  In this regard, such an opinion requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the etiology of cancer and the cause of an individual's death involves knowledge of a disease process and the impact such has on one's body.  As such, the questions regarding the etiology of the Veteran's colon cancer and the cause of his death may not be competently addressed by lay evidence, and the appellant's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, the Board finds that a colon disorder, to include metastatic adenocarcinoma of the colon, was not shown in service, within one year of the Veteran's discharge, and is not related to any disease, injury, or incident of service, to include exposure to herbicides.  Furthermore, the Board determines that a disability of service origin did not cause or substantially or materially contribute to cause the Veteran's death.  

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most competent, credible, and probative evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


